DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Gentsch, US 9196439 in view of Jennings, US 3026394.
Regarding claim 1, Gentsch discloses (fig. 1) a vacuum interrupter comprising:
a first movable contact (4a) contained within a vacuum chamber (8)
 a first movable electrode (7a) connected to the first movable contact (4a);
a second movable contact (4b) contained within the vacuum chamber (8);
a second movable electrode (7b) connected to the second movable contact (4b);
a first actuator [col. 4, lines 34-35] operably coupled to the first movable electrode (7a);
a second actuator [col. 4, lines 34-35] operably coupled to the second movable electrode (7b);
a first bellows operably coupled to the first movable electrode (7a);

a first pressure chamber (5) located between the first actuator [col. 4, lines 34-35] and the vacuum chamber (8); and 
a second pressure chamber (6) located between the second actuator [col. 4, lines 34-35] and the vacuum chamber (8).
Gentsch fails to explicitly disclose a first and a second bellows plates operably coupled to the first and second movable electrodes.
Jennings discloses a first bellows plate (54) operably coupled to a first movable electrode (29).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the bellows of Gentsch with the inclusion of the plate of Jennings, thereby providing mechanical support and protection to the bellows from disperse particles.
Jennings fails to disclose a second bellows plates operably coupled to a second movable electrode.
However, it would have been obvious to one of ordinary skill in the art at the time the invention was made to include a second bellows plates operably coupled to a second movable electrode, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co., 193 USPQ 8.
Regarding claim 12, Gentsch would inherently disclose where the first movable electrode (7a) is coupled to a first connector extending outside of the vacuum interrupter (8), and further where the second electrode (7b) is coupled to a second connector extending outside of the vacuum interrupter (8).
Regarding claim 13, Gentsch and Jennings further disclose where the first electrode (7a) is coupled to the first bellows plate (Jennings, 54) and the second electrode (7b) is coupled to the second bellows plate (Jennings, 54) such that movement of the first bellows plate (Jennings, 54) causes .
Claims 5-7, 10, 14 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Gentsch and Jennings and further in view of Karlstrom et al, US 9183996 [Karlstrom].
Regarding claim 5, Gentsch and Jennings fail to disclose, wherein the first actuator comprises a first Thomson coil and the second actuator comprises a second Thomson coil.
Karlstrom disclose (figs. 1-8) a vacuum interrupter (100) comprising a first actuator (200) comprises a first Thomson coil (201).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the actuator of Gentsch with the inclusion of the actuator of Karlstrom, thereby providing a force provision system based on electromagnetic actuation, which give rise to high acceleration of the movable contact, thus interrupting high voltage currents.
Karlstrom fails to disclose wherein a second actuator comprises a second Thomson coil.
However, it would have been obvious to one of ordinary skill in the art at the time the invention was made to include a second actuator comprises a second Thomson coil, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co., 193 USPQ 8.
Regarding claim 6, Karlstrom further discloses where the first actuator (200) further comprises a first conductive plate (205) operatively coupled to the first movable contact (110), and further where the second actuator (200) comprises a second conductive plate (205) operatively coupled to the second movable contact (110).
Regarding claim 7, Karlstrom further discloses where the first conductive plate (205) is operatively coupled to the first movable contact (110) by a first non-conductive stem (210), and further 
Regarding claim 10, Karlstrom further discloses at least one first shock absorber (308) positioned along the first Thomson coil (201) and at least one second shock absorber (201) positioned along the second Thomson coil (201).
Regarding claim 14, Gentsch disclose (fig.1) a vacuum interrupter comprising:
a first movable contact (4a) contained within a vacuum chamber (8); 
a first movable electrode (7a) connected to the first movable contact (4a);
a second movable contact (4b) contained within the vacuum chamber (8);
a second movable electrode (7b) connected to the second movable contact (4b);
a first bellows operably coupled to the first movable electrode (7a);
a second bellows operably coupled to the second movable electrode (7b);
a first pressure chamber (5) located with the vacuum chamber (8); and
a second pressure chamber (6) located within the vacuum chamber (8).
Gentsch fails to disclose a first bellows plate operably coupled to the first movable electrode; and a second bellows plate operably coupled to the second movable electrode;
a first Thomson coil, wherein the first Thomson coil, when energized, is configured to move the first movable electrode in a first direction;
a second Thomson coil, wherein the second Thomson coil, when energized, is configured to move the second movable contact in a second direction opposite the first direction;
 the first Thomson coil and the vacuum chamber; and the second Thomson coil and the vacuum chamber.
Jennings discloses a first bellows plate (54) operably coupled to a first movable electrode (29).

Jennings fails to disclose a second bellows plates operably coupled to a second movable electrode.
However, it would have been obvious to one of ordinary skill in the art at the time the invention was made to include a second bellows plates operably coupled to a second movable electrode, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co., 193 USPQ 8.
Jennings fails to disclose a first Thomson coil, wherein the first Thomson coil, when energized, is configured to move the first movable electrode in a first direction;
a second Thomson coil, wherein the second Thomson coil, when energized, is configured to move the second movable contact in a second direction opposite the first direction;
the first Thomson coil and the vacuum chamber; and the second Thomson coil and the vacuum chamber.
Karlstrom disclose (figs. 1-8) a vacuum interrupter (100) comprising a first Thomson coil (201), where the first Thomson coil (201), when energized, is configured to move a first movable electrode (110) in a first direction.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the actuator of Gentsch with the inclusion of the actuator of Karlstrom, thereby providing a force provision system based on electromagnetic actuation, which give rise to high acceleration of the movable contact, thus interrupting high voltage currents.

However, it would have been obvious to one of ordinary skill in the art at the time the invention was made to include a second Thomson coil, configured to move a second movable contact in a second direction opposite the first direction, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co., 193 USPQ 8.
Gentsch and Karlstrom further disclose the first pressure chamber (5) located between first Thomson coil (Karlstrom, 201) and the vacuum chamber (8); and the second pressure chamber (6) located between the second Thomson coil (Karlstrom, 201) and the vacuum chamber (8).
Regarding claim 18, Karlstrom further discloses a first conductive plate (205) operatively coupled to the first movable electrode (110) and a second conductive plate (205) operatively coupled to the second movable electrode (110), where the first Thomson coil (201), when energized, causes the first conductive plate (205) to move in the first direction and the second Thomson coil (201), when energized, causes the second conductive plate (205) to move in the second direction.
Allowable Subject Matter
Claims 2-4, 8-9, 11, 15-17 and 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 2, the prior art fails to teach or show, alone or in combination, the claimed vacuum interrupter where the first bellows, the first bellows plate, the second bellows, and the second bellows plate are configured to hold the respective first movable contact and the second movable contact in a closed position when the first actuator and the second actuator are not energized.

Regarding claim 9, the prior art fails to teach or show, alone or in combination, the claimed vacuum interrupter comprising a third Thomson coil and a fourth Thomson coil, wherein the third Thomson coil is configured to decelerate the first conductive plate when the first Thomson coil is energized, and wherein the fourth Thomson coil is configured to decelerate the second conductive plate when the second Thomson coil is energized.
Regarding claims 11 and 20, the prior art fails to teach or show, alone or in combination, the claimed vacuum interrupter, where the first pressure chamber and the second pressure chamber are filled with a pressurized gas.
Regarding claim 15, the prior art fails to teach or show, alone or in combination, the claimed vacuum interrupter, where the first bellows, the first bellows plate, the second bellows, and the second bellows plate are configured to hold the respective first movable contact and the second movable contact in a closed position when the first Thomson coil and the second Thomson coil are not energized.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Schmitz et al, Heberlein et al, Griesen et al, Clason, Kim et al, Toshio et al and Dohnal et al are further examples of vacuum interrupters comprising first and second movable electrodes respectively actuated by first and second actuators, similar to the present invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM A BOLTON whose telephone number is (571)270-5887.  The examiner can normally be reached on Mon-Fri: 7:30AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee S Luebke can be reached on (571)-272-2009.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/WILLIAM A BOLTON/Primary Examiner, Art Unit 2833